Citation Nr: 0324284	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  

As an initial matter, the Board notes that service connection 
was previously denied for PTSD by a December 1998 rating 
action.  Although it appears that the RO has treated the 
appellant's more recent claim as reopened, the Board must 
initially assess whether new and material evidence has been 
submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine whether there 
is new and material evidence to reopen the claim regardless 
of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, this decision addresses the claim to reopen.

The Board also observes that in the appellant's September 
2001 substantive appeal (VA Form 9), he requested a hearing 
at a local VA office before a member of the Board.  A letter 
from the RO to the appellant, dated in September 2002, shows 
that the RO had scheduled the appellant for a hearing before 
a member of the Board in October 2002.  A notation on the 
letter reflects that the appellant reported to the hearing, 
but left before the hearing was conducted.  In addition, in a 
letter from the appellant's representative, dated in October 
2002, the appellant's representative stated that although the 
appellant had presented himself at the RO on the date of his 
scheduled hearing, he later announced that he was not able to 
stay for his Travel Board hearing.  The appellant's 
representative noted that it was the appellant's request that 
his appeal continue and that the Board make a decision based 
on the evidence of record.  




FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
a December 1998 rating action; the veteran did not appeal.  

2.  Evidence received since the December 1998 rating action 
includes copies of Operational Reports - Lessons Learned (OR-
LL's) prepared by the 1st Cavalry Division (Airmobile) for 
the period ending April 30, 1971, a VA Discharge Summary, 
showing that the appellant was hospitalized from April to May 
1998, a VA Discharge Summary, showing that the appellant was 
hospitalized for 12 days in September 1998, DA Form 1577, 
Authorization for Issuance of Awards, dated in December 1999, 
and a newsletter from the 1st Cavalry Division Association, 
dated in September 2002 and addressed to the appellant.  

3.  The newly received evidence, specifically the OR-LL's, 
when considered in conjunction with all of the evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for PTSD.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2002).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The appellant's claim of service connection for PTSD was 
denied by way of a rating decision dated in December 1998.  
Notice of the denial was provided that same month.  The 
appellant did not submit a notice of disagreement and the 
decision consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (1998).  As a result, service connection may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The appellant's claim to reopen was filed in January 
2001).

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In this case, the evidence available to the RO when the 
December 1998 determination was made included the appellant's 
service medical records, a VA Discharge Summary, showing that 
the appellant was hospitalized from December 1988 to January 
1989, a private medical statement from W.R.L., M.D., dated in 
December 1988 and related private medical records from the 
Alpena General Hospital, dated in December 1988, outpatient 
treatment records from the St. Cloud VA Medical Center 
(VAMC), from January 1989 to August 1995, and from May 1998, 
a VA Discharge Summary, showing that the appellant was 
hospitalized from February 1989 to May 1989, a VA outpatient 
treatment record, dated in July 1989, a VA examination 
report, dated in March 1991, a VA Discharge Summary, showing 
that the appellant was hospitalized from July to August 1997, 
a letter from the appellant, received by the RO in May 1998, 
a VA PTSD evaluation report, dated in May 1998, service 
personnel records, and a VA examination report dated in 
August 1998.  

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he served 
in the United States Army from August 1969 to August 1971.  
The appellant also served in the Republic of Vietnam from 
January 19, 1971 to August 17, 1971.  His Military 
Occupational Specialty (MOS) was as a medical specialist, and 
his last duty assignment and major command was with "HHC 
1/21 Arty 1st Cav Div USARV."  The appellant received the 
National Defense Service Medial, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and a Good Conduct Medal.  

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD.  The records show that in August 1971, the appellant 
underwent a separation examination.  At that time, he was 
clinically evaluated as normal for psychiatric purposes.  

A VA Discharge Summary shows that the appellant was 
hospitalized from February 1989 to May 1989.  According to 
the Summary, the appellant sought admission due to having a 
decreased concentration span.  At that time, it was noted 
that the appellant had a history of alcoholism for at least 
20 years, and that he had attempted suicide in December 1988.  
Upon his discharge, he was diagnosed with the following:  
(Axis I) (a) major depression, recurrent with psychotic 
features, (b) alcohol dependency, chronic, and (c) drug 
dependency, chronic.  

In November 1990, the RO received a VA Discharge Summary 
which showed that the appellant was hospitalized from 
December 27, 1988 to January 25, 1989, for drug and alcohol 
problems.  Upon his discharge, he was diagnosed with the 
following:  (Axis I) (a) alcohol dependence, continuous, and 
(b) drug dependence, mixed, continuous, associated with 
depression.  The RO also received a VA outpatient treatment 
record, dated in July 1989, which showed that at that time, 
the appellant was diagnosed with questionable manic 
depression and schizophrenia.  

In January 1991, the RO received a private medical statement 
from Dr. W.R.L., dated in December 1988, and related private 
medical records from the Alpena General Hospital, dated in 
December 1988.  In the private medical statement from Dr. L., 
it was noted that the appellant had been hospitalized under 
his care from December 12, 1988 to December 16, 1988.  Dr. L. 
stated that the appellant's admission was precipitated by a 
suicide attempt in which he suffered significant lacerations 
of both wrists.  Dr. L. noted that psychiatric evaluation 
revealed no evidence of psychosis, but a significant disorder 
of mood.  According to Dr. L., the appellant's diagnosis was 
"major affective disorder, major depression."  Dr. L. 
reported that historically the appellant appeared to have 
been suffering from significant depression for a number of 
years and appeared to have been attempting to cope by the 
excess use of alcohol and drugs.  

In March 1991, the appellant underwent a VA examination.  
Upon mental status evaluation, the appellant stated that he 
heard voices and felt hopeless and worthless.  The examining 
physician noted that the appellant had paranoid ideas and 
appeared depressed.  The appellant was diagnosed with the 
following: (Axis I) schizophrenia, schizoaffective type.  

In September 1995, the RO received outpatient treatment 
records from the St. Cloud VAMC, from January 1989 to August 
1995.  The records are negative for any complaints or 
findings of PTSD and show intermittent treatment for 
psychiatric disorders other than PTSD.  

A VA Discharge Summary shows that the appellant was 
hospitalized from July to August 1997.  While the appellant 
was hospitalized, he underwent a mental status evaluation.  
At that time, he stated that while he was in the Army, he 
served in Vietnam for seven months as a medic in an artillery 
company.  The appellant noted that he received a medal for 
rescuing a wounded solder.  The examining physician revealed 
that the appellant reported some PTSD symptomatology and 
screened positive on the PTSD screen, but that according to 
the appellant, he had been evaluated by a Dr. J.B., a VA 
physician, and that Dr. B. had determined that he did not 
meet the full criteria for that disorder.  The appellant 
stated that his first nervous break occurred in 1988 
following a period of heavy cocaine use, and that he cut his 
wrists at that time.  He indicated that he was subsequently 
hospitalized and started taking medication.  Following the 
mental status evaluation, the examiner stated that he was 
listing the appellant's psychiatric diagnosis as a psychotic 
disorder, not otherwise specified, since he believed that 
drug use may have been etiologically related to it.  
According to the examiner, an alternative diagnosis would 
have been schizoaffective disorder.  The examiner noted that 
it was possible that the appellant also had a sleep disorder.  
Upon discharge, the appellant was diagnosed with the 
following: (Axis I) (a) alcohol dependence, continuous 
(diagnosis responsible for length of stay), (b) mixed 
substance dependence, (c) psychotic disorder not otherwise 
specified, (Axis IV) moderate, and (Axis V) Global Assessment 
of Functioning (GAF) score of 55/45.

In May 1998, the RO received a letter from the appellant.  In 
the letter, the appellant stated that he had served with the 
1st Cavalry Artillery while he was in Vietnam.  The appellant 
indicated that after he had been stationed in Vietnam for 
about two weeks, he was on a "firebase" when it was hit 
with mortars and small arms.  The appellant noted that two 
men were hit by shrapnel and that he had to go out under fire 
to drag them back to safety.  He reported that he had 
received a Bronze Star for his actions.  According to the 
appellant, he also witnessed a man getting his leg blown off 
and the shooting of an 11 or 12-year old child with a 
grenade.  The appellant revealed that on another occasion, 
when he had approximately one week left in Vietnam, his unit 
was participating in a convoy when they were shot at by an 
armored vehicle with quad-50 machine guns.  He stated that 
although "things calmed down," he was still very scared.  

In May 1998, the appellant underwent a VA PTSD evaluation 
which was conducted by J.B., Ph.D.  Dr. B. stated that he had 
seen the appellant in April 1994 for a PTSD evaluation.  Dr. 
B. indicated that the appellant denied any suicidal ideation 
or intent, but noted that he was depressed.  The appellant 
denied manic or psychotic symptoms, and he reported serious 
problems with alcohol.  He noted that while he was in the 
military and stationed in Vietnam, he was attached to the 1st 
Cavalry and worked as a medic with the artillery.  According 
to the appellant, he was in combat situations where he felt 
intense fear, helplessness, and horror.  The appellant stated 
that he averaged intrusive memories approximately twice per 
week, although recently they had been almost daily.  He 
indicated that he felt deep sadness and despair when he had 
those memories and that he had feelings of survival guilt.  
The appellant reported that he did not recall nightmares 
about the war, but that he had dreams with themes from 
Vietnam.  According to the appellant, he also had flashbacks.  
In regard to an assessment, Dr. B. stated that the appellant 
met the criteria for PTSD secondary to the experiences as a 
combat medic in Vietnam.  Dr. B. indicated that the appellant 
also had major depression and difficulties with alcohol.  

Outpatient treatment records from the St. Cloud VAMC show 
that in May 1998, the appellant participated in the Chemical 
Dependency Center Program.  The appellant was diagnosed with 
the following: (Axis I (1) alcohol dependence, early 
remission for about four weeks, (2) mixed substance 
dependency, (3) depression, not otherwise specified, (Axis 
IV) chronic alcoholism, depression, and (Axis V) GAF score of 
30.  

In August 1998, the appellant underwent a VA PTSD 
examination.  At that time, the examiner, J.C.W., M.D., noted 
that the appellant was initially evaluated by W.G.S., Ph.D., 
a clinical psychologist.  In the August 1998 report from Dr. 
S., Dr. S. stated that with regard to criterion A of the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV) diagnostic criteria for PTSD, the appellant 
reported experiencing several traumatic events during his 
tour of duty in Vietnam.  Dr. S. indicated that according to 
the appellant, after being in Vietnam for two weeks, he 
rescued two men under heavy fire.  Dr. S. noted that although 
the appellant revealed that he had received the Bronze Star 
for his actions, that a Bronze Star was not listed on the 
appellant's DD Form 214.  The appellant also reported that he 
had witnessed a fellow soldier getting his leg blown off, and 
he described another incident where an 11 or 12-year old 
Vietnamese child with a live grenade ran into a village where 
his unit was, and the child was shot by one of his fellow 
soldiers.  The appellant further reported an incident when he 
had about one week left in Vietnam and his unit was 
participating in a convoy when they were shot at by an 
armored vehicle with quad-50 machine guns.  In regard to 
criterion B for PTSD, Dr. S. noted that the appellant did not 
report symptoms of persistently re-experiencing any of his 
traumatic events.  Dr. S. stated that according to the 
appellant, he sometimes thought about Vietnam and the related 
traumatic events, particularly when he encountered things 
that reminded him of Vietnam, but that he did not dwell on it 
and that his thoughts were not particularly intrusive or 
distressing.  The appellant reported periodic dreams of 
Vietnam, but not of the specific events.  He denied feeling 
as if he was reliving those events or having flashbacks.  
According to the appellant, he did experience some distress 
in relation to hearing a helicopter, smelling a dead animal, 
or seeing someone without a limb, but he revealed that it was 
not intense distress.  

In regard to criterion C for PTSD, the appellant did not 
report persistent avoidance of associated stimuli.  The 
appellant specifically denied avoiding thoughts and feelings 
related to the events.  He also reported a marked diminished 
interest in significant activities, feeling detached or 
estranged from others, a restricted range of affect, and a 
sense of foreshortened future since returning from Vietnam.  
Dr. S. stated that it was important to note that those 
symptoms (diminished interest, detachment from others, 
restricted affect, and a sense of foreshortened future) were 
frequently experienced in other psychiatric disorders, 
particularly mood and psychotic disorders.  In regard to 
criterion D for PTSD, the appellant did describe symptoms of 
increased arousal.  The appellant reported significant 
difficulties maintaining sleep, and also reported chronic 
difficulties with irritability, attention, and concentration.  
He further noted difficulties with hypervigilance and 
reported an exaggerated startle response.  In regard to 
criterion E for PTSD, Dr. S. stated that the appellant 
reported that the above-mentioned symptoms had their onset 
shortly after returning from Vietnam, significantly worsened 
in 1985, and worsened dramatically in 1988 upon his first 
psychiatric hospitalization.  

Upon mental status evaluation, the appellant denied current 
suicidal and homicidal ideation.  The appellant's mood was 
mildly depressed and his affect was rather blunted.  Dr. S. 
noted that the appellant revealed what appeared to be 
auditory hallucinations and possible paranoid delusions 
related to those hallucinations.  Dr. S. stated that the 
following tests were administered: (1) the Minnesota 
Multiphasic Personality Inventory (MMPI-2), and (2) the 
Mississippi Scale for Combat Related PTSD.  According to Dr. 
S., the appellant produced an invalid MMPI-2 profile.  The 
appellant endorsed an unusually high number of items that 
reflected severe and bizarre psychopathological symptoms.  
Dr. S. indicated that "given the information available at 
the time of the evaluation, [it] appeared to reflect an 
exaggeration of existing psychiatric symptoms."  However, 
according to Dr. S., given the marked exaggerated nature of 
the information provided by the appellant, further 
interpretation was not warranted.  On the Mississippi Scale 
for Combat Related PTSD, Dr. S. stated that the appellant 
obtained a score of 139 which fell significantly above the 
suggested cut-off for individuals who carried a diagnosis of 
PTSD.  Dr. S. noted that when the appellant was presented 
with discrepancies regarding the level of distress reflected 
on the Mississippi Scale, the appellant stated that he 
"probably exaggerated on that test a little."  The 
diagnoses were the following: (Axis I) (1) alcohol 
dependence, severe, (2) cannabis abuse, (3) cocaine 
dependence, full sustained remission, (4) amphetamine 
dependence, full sustained remission, (5) psychotic disorder, 
not otherwise specified, provisional, (6) rule out substance 
induced psychotic disorder, (7) pathological gambling, (Axis 
IV) limited social support, inadequate finances, and (Axis V) 
GAF score of 35.  

In the August 1998 report, Dr. S. stated that the results of 
the appellant's evaluation, which consisted of a two-hour 
interview, a review of the appellant's claims file, and the 
administration of the MMPI-2 and the Mississippi Scale, were 
not consistent with the diagnosis of PTSD.  Specifically, Dr. 
S. indicated that the appellant met the DSM-IV criterion A 
for PTSD, but that he did not re-experience those events in a 
way consistent with criterion B.  Dr. S. further noted that 
although the appellant met some symptoms for criteria C and 
D, the symptoms he reported that were consistent with those 
criteria could equally and likely be better explained by his 
depressive symptoms, his long-standing problems with 
substance abuse, and his psychotic symptoms.  According to 
Dr. S., the appellant also met the diagnostic criteria for 
psychotic disorder, not otherwise specified.  Dr. S. stated 
that, given the appellant's long history of problems with 
substances, it was unclear whether those psychotic symptoms 
(auditory hallucinations and paranoid delusions) were caused 
by or exacerbated by his use of substances.  

In September 1998, the RO received the appellant's personnel 
records.  The records show that the appellant served in 
Vietnam from January to August 1971, and that his MOS was as 
a medical specialist.  According to the records, while the 
appellant was in Vietnam, he was assigned to the Headquarters 
and Headquarters Battery (HHB) of the 1st Battalion (BN) 21st 
Artillery 1st Cavalry Division (AM).  

Although not clear from the record, it appears that copies of 
Operational Reports - Lessons Learned prepared by the 1st 
Cavalry Division (Airmobile) for the period ending April 30, 
1971, were received subsequent to the December 1998 rating 
decision.  Also received after the December 1998 decision 
were a VA Discharge Summary, showing that the appellant was 
hospitalized from April to May 1998, a VA Discharge Summary, 
showing that the appellant was hospitalized for 12 days in 
September 1998, DA Form 1577, Authorization for Issuance of 
Awards, dated in December 1999, and a newsletter from the 1st 
Cavalry Division Association, dated in September 2002 and 
addressed to the appellant.  

In December 1998, the RO received a VA Discharge Summary 
which showed that the appellant was hospitalized from April 
to May 1998 for treatment of alcohol abuse.  Upon admission, 
it was noted that the appellant was found to meet the 
criteria for PTSD due to being a medic in Vietnam.  Upon 
discharge, he was diagnosed with the following: (Axis I) (1) 
alcohol dependence, continuous (DXLS), (2) PTSD, (3) history 
of mixed substance dependence, (4) psychotic disorder, not 
otherwise specified, (Axis IV) moderate, and (Axis V) GAF 
score of 45.  In December 1998, the RO also received a second 
VA Discharge Summary which showed that the appellant was 
hospitalized for 12 days in September 1998 for chemical 
dependency treatment.  Upon discharge, he was diagnosed with 
the following: (Axis I) (1) alcohol dependence (DXLS), (2) 
schizo-affective disorder, (3) history of mixed substance 
dependence, (4) nicotine dependence, (Axis IV) moderate, and 
(Axis V) GAF score of 45.   

In March 1999, the appellant submitted copies of OR-LL's 
submitted by the 1st Cavalry Division (Airmobile), for the 
period ending April 30, 1971.  The appellant highlighted a 
section of the OR-LL's which documented that during the 
period from February 19, 1971 to February 23, 1971, the Fire 
Support Base (FSB) Fontaine received mortar rounds and five 
soldiers were wounded in the attack.  The appellant later 
noted that that incident was the incident in which he had to 
rescue two wounded soldiers and subsequently received a 
Bronze Star for his actions.  

In October 2002, the appellant submitted DA Form 1577, 
Authorization for Issuance of Awards, dated in December 1999.  
This document indicated an award code 10 (Bronze Star Medal).  
In an accompanying statement, the appellant indicated that 
the DA Form 1577 showed that he had received the Bronze Star 
Medal.  

In December 2002, the appellant submitted a newsletter from 
the 1st Cavalry Division Association, dated in September 2002 
and addressed to the appellant.   

The Board has reviewed the evidence received since the 
December 1998 rating action and has determined that the OR-
LL's from the appellant's assigned unit in Vietnam are both 
"new and material."  The OR-LL's are "new" in that they 
were not of record at the time of the RO's denial in 
September 1998, and they pertain directly to the question of 
corroboration of the veteran's claimed stressors.  Moreover, 
the OR-LL's are "material" because they are probative of 
the question regarding whether the appellant has credible 
supporting evidence confirming that his claimed in-service 
stressors occurred.  The appellant contends that while 
serving with the 1st Cavalry Artillery while he was in 
Vietnam, he rescued two wounded soldiers.  In this regard, 
the Board notes that the OR-LL's are from the appellant's 
unit of assignment in Vietnam.  Such documentation of unit 
activity was not previously of record.  Consequently, the 
Board finds that the newly received evidence is so 
significant that it must be considered to fairly decide the 
merits of the appellant's claim of service connection.  New 
and material evidence has been presented. 




ORDER

New and material evidence to reopen a claim of service 
connection for PTSD has been received; to this extent, the 
appeal is granted.  


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for PTSD must be adjudicated on a de 
novo basis without regard to the finality of the 1998 
decision.  

In the instant case, the appellant notes that while he was 
stationed in Vietnam, he worked as a medic in combat 
situations.  The appellant further maintains that he was 
awarded the Bronze Star Medal for rescuing two men under 
heavy fire.  In this regard, the Board recognizes that a 
Bronze Star Medal is not listed on the appellant's DD Form 
214.  However, the appellant's personnel records do confirm 
that he served in Vietnam from January to August 1971, and 
that his MOS was as a medical specialist.  In addition, the 
appellant's DD Form 214 and his personnel records confirm 
that while the appellant was stationed in Vietnam, he was 
attached to the 1st Battalion 21st Artillery 1st Cavalry 
Division.  Moreover, the Board notes that the OR-LL's from 
the appellant's unit of assignment in Vietnam document that 
during the period from February 19, 1971 to February 23, 
1971, the FSB Fontaine received mortar rounds and five 
soldiers were wounded in the attack.  Therefore, in light of 
the above and the OR-LL's from the appellant's unit of 
assignment in Vietnam confirming that the appellant's unit 
received mortar rounds and soldiers were injured during the 
attack, the Board acknowledges that the appellant experienced 
certain stressful events.

In light of the above, the next question for the Board to 
address is whether the appellant indeed experiences PTSD, and 
if he does have PTSD, whether there is a link, established by 
medical evidence, between current symptomatology and the in-
service stressors.  See 38 C.F.R. § 3.304(f) (2002).  In this 
regard, the Board notes that the evidence of record shows 
that there are discrepancies in the medical opinions 
regarding the question of whether the veteran indeed 
experiences PTSD.  In light of the discrepancies, the Board 
is of the opinion that a VA psychiatric examination, as 
specified in greater detail below, should be performed.  

The Board also notes that in the appellant's VA Form 9 
(substantive appeal), dated in September 2001, the appellant 
reported that he was receiving disability benefits from the 
Social Security Administration (SSA) based on his PTSD.  
However, the SSA award decision is not part of the record.  
In order to ensure that his claim is adjudicated on the basis 
of a complete evidentiary record, the SSA award letter and 
related evidence should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board further observes that in the May 1998 VA PTSD 
evaluation report, Dr. B. stated that he had seen the 
appellant in April 1994 for a PTSD evaluation.  However, the 
Board notes that the evidence of record is negative for the 
April 1994 VA PTSD evaluation report.  Inasmuch as the VA is 
on notice of the existence of additional VA records, these 
records should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak, 2 Vet. App. at 363, 372-
73.  As additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability at any time 
following military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the April 1994 VA PTSD evaluation 
report, the SSA award determination 
letter, and any medical records upon 
which the SSA decision was based.  

2.  The RO should ensure that its efforts 
to obtain the April 1994 VA PTSD 
evaluation report, the SSA award 
determination letter and any related SSA 
medical records, and any other additional 
pertinent medical evidence it tries to 
obtain, are fully documented in the 
claims folder.  If the RO is unsuccessful 
in obtaining the April 1994 VA PTSD 
evaluation report, the SSA award 
determination letter and any related SSA 
medical records, or any other additional 
pertinent medical evidence, it should 
inform the appellant and his 
representative of this and ask them to 
provide copies of the outstanding medical 
records.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a VA examination by a 
psychiatrist to determine if he currently 
has PTSD due to any in-service 
stressor(s).  All indicated tests and 
studies, including psychological testing, 
should be performed.  The claims folder 
should be made available to and reviewed 
by the examiner prior to the examination 
so that the appellant's psychiatric 
history may be reviewed.  The examiner is 
specifically requested to review the May 
1998 VA examination report (where Dr. B. 
opined that the appellant met the 
criteria for PTSD secondary to the 
experiences as a combat medic in 
Vietnam), and the August 1998 VA PTSD 
examination report (where Dr. S. 
concluded that the results of the 
appellant's PTSD evaluation were not 
consistent with the diagnosis of PTSD).  

After receipt of the test results, and 
completion of a psychiatric evaluation, 
the examiner should provide an opinion as 
to whether the appellant currently has 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, then the examiner should 
explain how the diagnostic criteria of 
the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  The sufficiency of 
the stressor(s) to establish the 
diagnosis of PTSD should be noted.  If 
the diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
this position in light of the other 
findings of PTSD, specifically the 
finding of PTSD by Dr. B.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.  

5.  Then, the RO should review and re-
adjudicate the claim.  If any such action 
does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



